— Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on December 6, 1984, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages, unless plaintiffs Anne Browne and John Browne, within 20 days after service upon their attorney of a copy of the order to be entered herein, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $50,000 and $10,000, respectively, and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated.
The appeals from the order of said court entered on October 3, 1984, which set aside the verdict in favor of plaintiff John Browne and ordered a new trial on the issue of damages awarded to said plaintiff unless he stipulated to reduce the award on his cause of action to $20,000 and denied defendants’ motions in all other respects, is dismissed as having been superseded by defendants’ appeals from the aforesaid judgment. Concur — Sullivan, J. P., Ross, Milonas, Kassal and Rosenberger, JJ.